United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 25, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-60717
                           Summary Calendar


MARY HALLMAN, Executrix of the
Estate of Charles Clifton Walters, deceased,

                                     Plaintiff-Appellant,

versus

LEE COUNTY, MISSISSIPPI,

                                     Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:01-CV-455
                       --------------------
Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mary Hallman, as executrix of the estate of Charles Clifton

Walters, appeals the summary-judgment dismissal of Walters’ 42

U.S.C. § 1983 complaint, alleging claims of wrongful arrest,

denial of Miranda rights, fraudulent indictment, wrongful

incarceration, malicious prosecution, denial of medical care,

physical abuse, and state law claims for defamation, invasion of

privacy, and negligent and/or intentional infliction of emotional

distress.   The allegations arose out of the arrest and indictment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60717
                                  -2-

of Walters for murder and his incarceration pending trial.     His

state court criminal trial on the murder charges resulted in an

acquittal.    Walters’ complaint alleged that the County was

directly liable and responsible for the acts of its agents

because the County failed to (1) adequately train and/or

supervise its agents and (2) enforce and/or ensure that the laws

of the United States and the State of Mississippi were being

enforced.

     Hallman first avers that the district court erred in

granting summary judgment in favor of the County before discovery

was completed.   Hallman did not seek a continuance of the motion

for summary judgment on the basis that additional discovery was

needed pursuant to FED. R. CIV. P. 56(f).   Moreover, Hallman has

failed to show that additional discovery was necessary to

establish any issue of material fact which would have precluded

summary judgment.    International Shortstop, Inc. v. Rally’s,

Inc., 939 F.2d 1257, 1266 (5th Cir. 1991).

     Hallman does not specifically argue that the district court

erred in granting summary judgment on her failure-to-

train/supervise claim.    Accordingly, the claim is deemed

abandoned on appeal.     Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

     Because there was no genuine issue of material fact, only

the conclusional allegations, that the County had in place any

official or non-official policy evidencing objective deliberate
                           No. 03-60717
                                -3-

indifference to the constitutional rights of criminal suspects or

pre-trial detainees, the district court did not err in granting

the County’s motion for summary judgment.     See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The district court also properly refused to exercise

jurisdiction over the state law claims.   28 U.S.C. § 1367(c)(3);

Rhyne v. Henderson County, 973 F.2d 386, 395 (5th Cir. 1992).

However, the judgment of the district court is amended to dismiss

the state law claims without prejudice.     See Hamill v. Wright,

870 F.2d 1032, 1038 (5th Cir. 1989) (modifying dismissal of state

law claim to be without prejudice, except as to filing in federal

court).   The judgment is MODIFIED to be without prejudice as to

the state law claims.   As so modified, the judgment is AFFIRMED.

     MODIFIED IN PART AND AFFIRMED AS MODIFIED.